***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-14-0001047
                                                              18-MAY-2017
                                                              08:10 AM




             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                    vs.

                           CHARLES L. BOVEE,
                    Petitioner/Defendant-Appellant.


                            SCWC-14-0001047

            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-14-0001047; CR. NO. 13-1-1748)

                              MAY 18, 2017

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                  OPINION OF THE COURT BY POLLACK, J.

            This case arises from an undercover operation

conducted by the Honolulu Police Department (HPD) on November

26, 2013.    The operation resulted in the arrest of defendant

Charles L. Bovee and codefendant Adam J. Apilado, both of whom

were later charged by felony information with one count of

methamphetamine trafficking in the second degree, in violation
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




of Hawaii Revised Statutes (HRS) § 712-1240.8 (Supp. 2013)

(repealed 2016).1     Because the Circuit Court of the First

Circuit’s (circuit court) jury instruction on second-degree

methamphetamine trafficking could have been reasonably

understood as relieving the State of its burden to prove that

the relevant state of mind applies to the “attendant

circumstances” element of the charged offense, we hold that the

instruction was prejudicially erroneous and remand this case for

further proceedings.

                    I. FACTS AND PROCEDURAL HISTORY

               A. Relevant Testimony at the Jury Trial

           At a jury trial that commenced on April 21, 2014,2 HPD

Officer Jerome Pacarro testified to the following description of

events.   On November 26, 2013, at approximately 1:30 p.m., he

was assigned to an undercover operation involving an attempt to

purchase narcotics from street-level dealers in Kakaako.3             On

the corner of Ohe Street and Olomehani Street, he saw two men

standing (later identified as Bovee and codefendant Apilado),


     1
            In relevant part, HRS § 712-1240.8 states that “[a] person
commits the offense of methamphetamine trafficking in the second degree if
the person knowingly distributes methamphetamine in any amount.” HRS § 712-
1240.8(1).
     2
           The Honorable Glenn J. Kim presided.
     3
            Officer Pacarro described a street-level dealer as someone who
sells twenty- to forty-dollars’ worth of narcotics, which is usually for
personal use.


                                      2
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




and Officer Pacarro made eye contact with them.          Based on

Officer Pacarro’s observation of the men’s proximity,

conversation, body language, and demeanor, they “looked like two

friends hanging out.”

          Officer Pacarro parked his car, and Apilado approached

his driver’s side window and engaged him in conversation even

though Officer Pacarro did not call out to Apilado or signal him

to approach.   The conversation progressed into Officer Pacarro

asking Apilado if anybody “get”; the officer explained that in

street vernacular (i.e., street slang), this means, “[D]oes

anybody have narcotics for purchase, for sale?”          Apilado asked

what Officer Pacarro was looking for, and the officer replied

that he was looking for “clear.”         Officer Pacarro explained that

“[c]lear is another street vernacular used to describe crystal

methamphetamine.”    Apilado asked how much Officer Pacarro

wanted, and the officer responded that he wanted forty dollars’

worth.

          During the conversation between Apilado and Officer

Pacarro, Bovee stayed where he was, about ten feet away from

Apilado and the officer.      Apilado turned and yelled to Bovee to

get the “stuff” for Officer Pacarro.         Bovee did not respond or

do anything.   Apilado then told the officer that he was “going

to send his boy” to get the methamphetamine, after which Apilado


                                     3
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




approached Bovee, who ended up coming to Officer Pacarro’s

driver’s side window and told the officer that he had to go to a

nearby tent to retrieve the “stuff.”        Bovee told Officer Pacarro

that he should give him the money at that point, but Officer

Pacarro told Bovee that he did not want to get ripped off and

asked Bovee if he could go with him to get the “stuff.”            Bovee

agreed.   Bovee, Apilado, and Officer Pacarro walked together and

approached a brown tent, but at the intersection across from

where the brown tent was located, Apilado told Officer Pacarro

that they should stop there and that the officer should give the

money to Bovee.    Officer Pacarro handed the money to Bovee, who

then entered the tent alone.      Five minutes passed, during which

Officer Pacarro and Apilado engaged in conversation and Apilado

yelled numerous times for Bovee to hurry up.          Bovee then exited

the tent with a white cigarette-type box in his hand and gave

the box to Apilado, who then handed the box to Officer Pacarro.

Inside the box, Officer Pacarro observed a “clear ziploc kind of

bag, containing white crystalline substance.”          Between the time

that Bovee exited the tent and gave Apilado the box, Officer

Pacarro did not see anyone put anything into the box.            The

substance recovered by Officer Pacarro was later subjected to

chemical analysis and identified as crystal methamphetamine.




                                     4
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




          Bovee also testified to the following recounting of

events.   On November 26, 2013, a white car pulled up in the area

where Bovee and Apilado were located.        After the car parked,

Apilado approached the car, and Apilado and the driver of the

car “seemed like friends.”      After having a brief conversation

with the driver, Apilado approached Bovee and asked Bovee to

take some money from the driver and bring it to Apilado.             Bovee

was hesitant and refused to do Apilado’s bidding, but Apilado

insisted and “seemed a little more hostile as [Bovee] kept

refusing,” so Bovee eventually approached the car.

          When Bovee approached the driver, the driver did not

explain what the money was for and refused to give the money.

Instead, the driver got out of the car and talked to Apilado;

Bovee did not hear the conversation.        Apilado and the driver

started walking towards the corner of Ohe and Olomehani Streets,

and Apilado told Bovee to follow.        Apilado then told the driver

to hand Bovee the money, and he instructed Bovee to take the

money and deliver it to Cory, a lady in the brown tent.            Bovee

did not know how much money the driver handed him.           Bovee

delivered the money to Cory, who then went inside the tent even

though Bovee did not tell her what he (Bovee) needed; while this

was happening, Apilado and the driver were waiting at the corner

of the intersection.     When Cory exited the tent, she handed


                                     5
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




Bovee a pack of cigarettes.       Bovee did not look inside the pack

and delivered it to Apilado, who then handed it to the driver.

Later that day, Bovee and Apilado were arrested.

           During his testimony, Bovee was asked whether he

remembered saying during a post-arrest interview that he “knew

Apilado was doing a drug deal.”        Bovee answered in the

affirmative but clarified that he only knew about the fact that

Apilado was engaging in a drug deal after he was arrested.4

           Bovee testified that at the time of the transaction,

there were no conversations about drugs, the amount of drugs, or

the amount of money that the driver gave, and Bovee only

followed Apilado’s instruction to take some money from the

driver.   Bovee did not get any money out of his participation in

the transaction or any other benefit whatsoever.            He did not

know what happened to the money.

                   B. Settling of Jury Instructions

           The State’s proposed instruction for the charged

offense of second-degree methamphetamine trafficking was

     4
            Bovee also stated during the interview that there was nothing in
the cigarette pack when he had it and that it was Apilado who put drugs in
the pack and gave it to the driver. The pack felt empty when he received it
from Cory, so Bovee assumed that it was empty without actually opening it and
checking its contents. Bovee indicated that he did not know that there were
drugs in the cigarette pack. At the end of his interview, however, Bovee
apparently stated that he had a “good idea” what was in the pack. Bovee
clarified at trial that he only “had a feeling” that what transpired was not
“a normal deal.” After he was arrested and detained, and after understanding
what he was charged with, Bovee “figured” that Apilado was engaged in a drug
deal.


                                      6
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




identical to Hawaii Pattern Jury Instructions--Criminal (HAWJIC)

No. 13.62:

                      In Count I of the Information, the Defendant,
          CHARLES BOVEE, is charged with the offense of
          Methamphetamine Trafficking in the Second Degree.

                      A person commits the offense of Methamphetamine
          Trafficking in the Second Degree if he knowingly
          distributes methamphetamine in any amount.

                      There are two material elements of the offense
          of Methamphetamine Trafficking in the Second Degree, each
          of which the prosecution must prove beyond a reasonable
          doubt.

                      The two elements are:

                      1. That on or about November 26th[,] 2013, in
                         the City and County of Honolulu, State of
                         Hawaii, the Defendant distributed
                         methamphetamine in any amount;

                         and

                      2. That the Defendant did so knowingly.

          The circuit court’s proposed instruction on second-

degree methamphetamine trafficking was as follows:

                      The Defendant, Charles L. Bovee, is charged
          with the offense of Methamphetamine Trafficking in the
          Second Degree.

                      A person commits the offense of Methamphetamine
          Trafficking in the Second Degree if he knowingly
          distributes methamphetamine in any amount.

                      There is one material element of the offense of
          Methamphetamine Trafficking in the Second Degree, which the
          prosecution must prove beyond a reasonable doubt.

                      The element is as follows:

                      1. That on or about the 26th day of November,
                         2013, in the City and County of Honolulu,
                         State of Hawaii, the Defendant distributed
                         methamphetamine in any amount, and he was
                         aware that he was doing so.

                      “To distribute” means to sell, transfer,
          prescribe, give, or deliver to another, or to leave,

                                     7
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



            barter, or exchange with another, or to offer or agree to
            do the same.

(Emphasis added.)       The court explained the rationale behind its

proposed instruction:

                        Court’s proposed 1 is the elements instruction
            for the charged offense, meth traffic in the second degree.
            You see what I do here. I obviate the need to give them
            the definitions of knowingly. I obviate the need for the
            jury to figure out whether the element is conduct,
            attendant circumstances, or result of conduct.

                        I think it’s clearly a conduct element. HAWJIC
            has two elements, with one element the state of mind, which
            they always do, which is wrong according to Aganon.[5]

                        And, like I said, I do it this way because I
            think the charge lends itself to this treatment. And it’s
            -- anything I can do to keep the jury -- make their job
            easier, and keep them from having to do stuff, and to keep
            them from being confused, I like to do. So that’s why I do
            it this way. I incorporate the knowing state of mind, and
            the definition of knowing as to conduct, right into the
            element.

                          And this obviates the need to give them, like I
            say,   the definitions of knowingly. And it obviates the
            need   for them to make certain decisions, like is -- what
            kind   of element is this, et cetera. So that’s why I do it
            this   way.

(Emphases added.)

            The State objected to the court’s instruction and

requested that the court give the standard pattern instruction

as provided by HAWJIC No. 13.62.            The court explained that its

proposed instruction simplifies the analytical framework for the

jury because the instruction clarifies that the only element of

the charged offense is a “conduct” element, thereby eliminating

the risk of the jury erroneously characterizing the element of
      5
            The circuit court was referring to State v. Aganon, 97 Hawaii
299, 36 P.3d 1269 (2001).


                                        8
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




the offense and, consequently, the risk of the jury misapplying

the “knowing” state of mind:

                       You know, they’re never told what is this
           element. Is it conduct, the result of conduct, or
           attendant circumstance. So they have to make that
           decision. Before they can apply the correct definition of
           the state of mind to the element, they got to decide what
           kind of an element it is. Correct?

                       . . . .

                       And what if they choose wrong? What if they
           say I think it’s a result of conduct. . . . Then they’re
           going to apply the wrong definition of knowingly to that
           element, because I think it’s a conduct element.

                       You know, this obviates that for them. It
           takes them out of their hands. And it builds into the
           element, which is a conduct element, the definition of
           knowingly as to conduct, which is that the person is aware
           that his conduct is of that nature. And I think that’s
           materially the same as the person’s aware that he’s doing
           whatever he’s doing, that he’s committing the act.

           The court reasoned that its proposed instruction is

essentially what the jury has to decide:

           And what they have to decide is, did he distribute
           methamphetamine in any amount? And was he aware that his
           conduct was of that nature.

The court also reiterated that its approach is appropriate

because second-degree methamphetamine trafficking only has “one

element.   It’s conduct.    And you’ve got one state of mind.           And

it’s knowingly.”

           Defense counsel objected to the court’s proposed

instruction on the charged offense, arguing, inter alia, that

the State was required to prove beyond a reasonable doubt that

Bovee knew that the substance he was distributing was

methamphetamine.    Defense counsel also inquired as to the

                                     9
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




court’s underlying reasoning for withholding the jury

instruction on the definition of “knowingly” as provided by

HAWJIC No. 6.03.6     The court explained that it was not going to

give the definition of “knowingly” because doing so would be

redundant and confusing with respect to the instructions the

court would be giving.

           Accordingly, the court submitted to the jury its

proposed instruction on second-degree methamphetamine

trafficking over both parties’ objection.7          HAWJIC No. 6.03 on

the definition of “knowingly” was not given to the jury.

           The jury found Bovee guilty of second-degree

methamphetamine trafficking.        In its July 9, 2014 Judgment of

Conviction and Sentence (judgment of conviction), the circuit

court sentenced Bovee to ten years of incarceration with a


     6
           HAWJIC No. 6.03 defines “knowingly” as follows:

           A person acts knowingly with respect to his conduct when he
           is aware that his conduct is of that nature.

           A person acts knowingly with respect to attendant
           circumstances when he is aware that such circumstances
           exist.

           A person acts knowingly with respect to a result of his
           conduct when he is aware that it is practically certain
           that his conduct will cause such a result.
     7
            The court’s proposed instruction on the included offense of
promoting a dangerous drug in the third degree was identical in format to the
court’s instruction on second-degree methamphetamine trafficking. This
instruction was also given to the jury over both parties’ objection, which
was based upon the same reasons underlying their objection to the court’s
decision to give the proposed instruction on the charged offense.


                                     10
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




mandatory minimum term of one year of incarceration and to a

mandatory fine.     Bovee timely filed a notice of appeal to the

Intermediate Court of Appeals (ICA).

                          II. ICA PROCEEDINGS

          In his opening brief, Bovee argued that the jury

instructions in this case “only required the jury to unanimously

find that he was aware that his conduct was the distribution of

an object”; the instructions did not require the jury to

unanimously find, with respect to the attendant circumstances

element, “that [he] was aware that what he was distributing was

methamphetamine.”    Bovee maintained that, contrary to the

circuit court’s determination that second-degree methamphetamine

trafficking only has a conduct element, the offense actually has

two elements: conduct and attendant circumstances.           Bovee

contended that the circuit court’s error was prejudicial because

his defense was that “he did not know what the money was for,”

nor did he know that “there was methamphetamine in the cigarette

box.”

          In its answering brief, the State asserted that the

circuit court’s instruction with regard to second-degree

methamphetamine trafficking adequately informed the jury that

the “knowing” state of mind applied to both the attendant

circumstance and the conduct elements of the offense, not just


                                    11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




to the conduct element.       The State submitted that there is no

mandate that the circuit court instruct the jury by the separate

elements of the charged offense.          The State concluded that the

court provided an understandable instruction that aided the jury

in applying the law to the facts of the case.

           In his reply brief, Bovee maintained that, while it

would appear at first glance that the circuit court’s

instruction on the charged offense was sufficient to inform the

jury that the defendant must have been aware that he was

distributing methamphetamine, the phrase that “he was aware that

he was doing so” could easily be interpreted as requiring the

defendant to be aware of his conduct of distributing and not

necessarily that he was also aware that what he was distributing

was methamphetamine.8

           The ICA issued a Summary Disposition Order (SDO) on

December 9, 2016, affirming the judgment of conviction.             The ICA

explained that, “[w]hen jury instructions or the omission

thereof are at issue on appeal, the standard of review is

whether, when read and considered as a whole, the instructions

given are prejudicially insufficient, erroneous, inconsistent,




     8
            Bovee and the State made similar arguments with regard to the
included offense of promoting a dangerous drug in the third degree.


                                     12
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




or misleading.”9     (Quoting State v. Frisbee, 114 Hawaii 76, 79-

80, 156 P.3d 1182, 1185-86 (2007)).         Applying this standard to

the facts of this case, the ICA reasoned that while the

challenged jury instruction may have been “technically . . .

incorrect,” it was “substantively correct” and was not

prejudicially insufficient.       The ICA pointed to this court’s

decision in Aganon as a basis for its decision.

           For example, in Aganon, even where the trial court
           improperly conflated the conduct and result material
           elements of murder in the second degree, the supreme court
           observed that “the [jury instruction] error did not
           adversely affect Aganon’s substantial rights. The court’s
           jury instructions were consonant with the spirit of HRS §
           702-204 [(2014 Repl.)], which prescribes that the requisite
           state of mind applies to each element of the offense.
           Thus, the jury instructions were substantively, if not
           technically, correct.”

(Quoting State v. Aganon, 97 Hawaii 299, 303, 36 P.3d 1269, 1273

(2001)).

           As to Bovee’s argument that the circuit court’s

instruction was prejudicial to his defense--that he was not

aware that the object he was distributing was methamphetamine--

the ICA responded that “[a] reasonable jury would understand

that the offense required that Bovee distributed methamphetamine

in any amount.”     In addition, the ICA reasoned that “[t]he jury

clearly disbelieved Bovee’s testimony as to his knowledge of the

methamphetamines within the cigarette pack and found him guilty

     9
            The ICA’s SDO can be found in full at State v. Bovee, No. CAAP-
XX-XXXXXXX, 2016 WL 7189933 (App. Dec. 9, 2016) (SDO).


                                     13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




of knowingly distributing those methamphetamines.”           Thus, the

ICA concluded that the circuit court did not err in issuing its

instruction regarding the charged offense or the included

offense.

                        III. STANDARD OF REVIEW

           The propriety of jury instructions is a question of

law reviewed de novo using the following standard:

           [W]hether, when read and considered as a whole, the
           instructions given are prejudicially insufficient,
           erroneous, inconsistent, or misleading. Erroneous
           instructions are presumptively harmful and are a ground for
           reversal unless it affirmatively appears from the record as
           a whole that the error was not prejudicial. . . . If there
           is such a reasonable possibility in a criminal case, then
           the error is not harmless beyond a reasonable doubt, and
           the judgment of conviction on which it may have been based
           must be set aside.

State v. Frisbee, 114 Hawaii 76, 79–80, 156 P.3d 1182, 1185–86

(2007) (quoting State v. Gonsalves, 108 Hawaii 289, 292–93, 119
P.3d 597, 600–01 (2005)).

                             IV. DISCUSSION

  A. The Elements of Second-Degree Methamphetamine Trafficking

           The fundamental principles underlying the manner in

which the State must prove a charged offense against a defendant

have been summarized by this court as follows:

           HRS § 701–114 (1993) specifies that “no person may be
           convicted of an offense unless . . . [t]he state of mind
           required to establish each element of the offense” is
           proven beyond a reasonable doubt. (Emphasis added.)
           Similarly, HRS § 702–204 (1993) provides that “a person is
           not guilty of an offense unless the person acted
           intentionally, knowingly, recklessly, or negligently, as


                                    14
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



            the law specifies, with respect to each element of the
            offense.” (Emphasis added.)

State v. Aganon, 97 Hawaii 299, 302, 36 P.3d 1269, 1272 (2001).

HRS § 702–205 (1993) identifies the elements of an offense to be

such (1) conduct, (2) attendant circumstances, and (3) results

of conduct, as are specified by the definition of the offense.

Id.   However, not all offenses enumerated in the Hawaii Penal

Code contain all three elements.           Id. at 303, 36 P.3d at 1273;

see State v. Valentine, 93 Hawaii 199, 207, 998 P.2d 479, 487

(2000).    Thus, in reviewing the propriety of the circuit court’s

instruction on second-degree methamphetamine trafficking, the

first step is to determine the elements that the statute

specifies.

            In relevant part, HRS § 712-1240.8 states as follows:

“A person commits the offense of methamphetamine trafficking in

the second degree if the person knowingly distributes

methamphetamine in any amount.”         HRS § 712-1240.8 (Supp. 2013)

(repealed 2016).10      The “conduct” element of a criminal offense

is defined as “an act or omission, or, where relevant, a series

of acts or a series of omissions, or a series of acts and

omissions.”     HRS § 701-118 (1993).       The “conduct” element of


      10
            Act 231, § 56 repealed HRS § 712-1240.8. 2016 Haw. Sess. Laws
Act 231, § 56 at 765. The relevant provisions of Act 231 and their effects
on the disposition of this case will be discussed infra.



                                      15
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




second-degree methamphetamine trafficking is to “distribute[]”

an object.     “‘To distribute’ means to sell, transfer, prescribe,

give, or deliver to another, or to leave, barter, or exchange

with another, or to offer or agree to do the same.”           HRS § 712-

1240 (1993).

          The “attendant circumstances” element, in offenses

prohibiting the possession of certain objects, consists of “the

particular qualities of the object that make it illegal to

possess it.”     State v. Jenkins, 93 Hawaii 87, 111, 997 P.2d 13,

37 (2000).   In Jenkins, the defendant was charged with, among

other offenses, possession of a firearm by a person convicted of

certain crimes under HRS § 134-6(c) and (e) (1993 & Supp. 1997)

(repealed 2006).     Id. at 94, 997 P.2d at 20.       In pertinent part,

HRS § 134-6(e) provided, “Any person violating this section by

carrying or possessing a loaded or unloaded pistol or revolver

without a license . . . shall be guilty of a class B felony.”

HRS § 134-6(e).     This court determined that “carrying” is the

“conduct” element, and “the circumstances attendant to

‘carrying’ that object, i.e., the object’s particular attribute

rendering its carrying a criminal offense,” under HRS § 134-6,

is the object’s “quality of being a firearm.”          Jenkins, 93

Hawaii at 113, 997 P.2d at 39.      Thus, this court held that the

circuit court’s instructions should have been as follows: that


                                    16
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




the defendant “carried or possessed a firearm, in violation of

HRS § 134–6(e), with (a) intent or knowledge that he carried or

possessed an object and (b) with intent, knowledge, or reckless

disregard of the substantial and unjustifiable risk that the

object was a pistol or a revolver.”        Id. (emphases added).

          This court employed the same analysis in Valentine, 93

Hawaii 199, 998 P.2d 479.     In that case, the defendant was

charged with the offense of attempted prohibited possession of a

firearm pursuant to HRS §§ 705-500 (1993) and 134-7(b) (1993).

Id. at 201, 988 P.2d at 481.      HRS § 134-7(b) provides, in

relevant part, “No person who . . . has been convicted in this

State or elsewhere of having committed a felony, or any crime of

violence, or an illegal sale of any drug shall own, possess, or

control any firearm or ammunition therefor.”          This court

concluded that the elements of the offense described in HRS §

134-7(b), as applied to the facts of the Valentine case, are the

following: “(1) that a person convicted of a felony (attendant

circumstance); (2) possesses or controls an object (conduct);

(3) exhibiting the attributes of a firearm (attendant

circumstances).”    Valentine, 93 Hawaii at 207, 998 P.2d at 487.

The court further observed that the offense under HRS § 134-7(b)

does not have a “result of conduct” element.          Id.




                                    17
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




           Guided by these precedents, second-degree

methamphetamine trafficking has two “attendant circumstances”

elements: (a) the object distributed is methamphetamine and (b)

the amount of methamphetamine (which in this case is “any

amount”).11   Notably, “methamphetamine” and “any amount” are

attributes that make the distribution (conduct element) criminal

pursuant to HRS § 712-1240.8.12       Jenkins, 93 Hawaii at 113, 997
P.2d at 39.    This is consistent with Jenkins and Valentine, both

of which held that as to the conduct of “possession” and

“carrying,” the attendant circumstances are the qualities of the

object that render its possession or carrying illegal.             Id.;

Valentine, 93 Hawaii at 207, 998 P.2d at 487.

           The determination that “methamphetamine” and “any

amount” are “attendant circumstances” elements of second-degree


      11
             As stated by this court, to obtain a conviction for distributing
an illegal drug in cases “where the sale has been consummated,” “the
government must establish beyond a reasonable doubt that the substance
involved is that specified in the indictment.” State v. Schofill, 63 Haw.
77, 80–81, 621 P.2d 364, 368 (1980). When the sale of the illegal drug has
not been consummated and the gist of the offense is an offer or the agreement
to sell narcotics, the State is not required to prove that the drug involved
is that specified in the charging instrument. Id. It follows that in such
cases, the material elements with which a trial court must charge the jury
would differ from those required in this case. See id.
     12
            Because the offense is committed when a person distributes
methamphetamine in any amount, the “any amount” attendant circumstance
element of the offense is satisfied when the State proves beyond a reasonable
doubt that the object distributed is methamphetamine. Therefore, for the
purposes of second-degree methamphetamine trafficking, the “methamphetamine”
and “any amount” attendant circumstances elements can be consolidated within
a single element.



                                     18
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




methamphetamine trafficking is underscored by HRS § 712-1252.13

HRS § 712-1252 provides, in pertinent part, the following:

            (1) The fact that a person engaged in the conduct specified
            by any section in this part is prima facie evidence that
            the person engaged in that conduct with knowledge of the
            character, nature, and quantity of the dangerous drug,
            harmful drug, detrimental drug, or intoxicating compounds
            possessed, distributed, or sold.

HRS § 712-1252(1) (1993) (emphasis added).           HRS § 712-1252(1)

thus indicates that the State, in proving offenses under Part IV

of HRS chapter 712 (Offenses Related to Drugs and Intoxicating

Compounds), must demonstrate beyond a reasonable doubt that (1)

the “person engaged in the conduct specified” by the applicable

statute and (2) the “person engaged in that conduct with

knowledge of the character, nature, and quantity of the

dangerous drug.”     HRS § 712-1252(1).       The character, nature, and

quantity of the illegal drug are thus “attendant circumstances”

elements.

            To conclude, the offense of second-degree

methamphetamine trafficking under HRS § 712-1240.8 has two

elements: (1) distribution of an object (conduct) and (2) the

object is methamphetamine in any amount (attendant

      13
            Interpreting the meaning of a statute by relying in part on
another related statute is an accepted interpretive practice under the well-
settled canon that “[l]aws in pari materia, or upon the same subject matter,
shall be construed with reference to each other. What is clear in one
statute may be called upon in aid to explain what is doubtful in another.”
State v. Alangcas, 134 Hawaii 515, 527, 345 P.3d 181, 193 (2015) (quoting
State v. Kamanao, 118 Hawaii 210, 218, 188 P.3d 724, 732 (2008)); accord HRS
§ 1–16 (1993).



                                      19
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




circumstances).14     The offense has no “results of conduct”

element.   Cf. Valentine, 93 Hawaii at 207, 998 P.2d at 487.

    B. The Applicable State of Mind as to Each Element of the
                         Charged Offense

           HRS § 702–204 provides that “a person is not guilty of

an offense unless the person acted intentionally, knowingly,

recklessly, or negligently, as the law specifies, with respect

to each element of the offense.”          HRS § 702–204 (1993).       As

stated, HRS § 712-1240.8 provides, “A person commits the offense

of methamphetamine trafficking in the second degree if the

person knowingly distributes methamphetamine in any amount.”

HRS § 712-1240.8(1) (Supp. 2013) (repealed 2016) (emphasis

added).    Thus, “the law specifies,” HRS § 702–204, that a person

must act “knowingly,” HRS § 712-1240.8, with respect to the

elements of second-degree methamphetamine trafficking.               HRS §

702-206 defines “knowingly” as follows:

           (a) A person acts knowingly with respect to his conduct
           when he is aware that his conduct is of that nature.

           (b) A person acts knowingly with respect to attendant
           circumstances when he is aware that such circumstances
           exist.

           (c) A person acts knowingly with respect to a result of his
           conduct when he is aware that it is practically certain
           that his conduct will cause such a result.


      14
            The elements discussed will not be identical to situations
involving a non-consummated sale of an illegal drug that occurs in the course
of an offer or agreement to sell such drug. See supra note 11. We do not
further elaborate on the material elements that must be charged in such
situations because they are not pertinent to the facts of this case.


                                     20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




HRS § 702-206(2) (1993).

          Applying the statutory definition of “knowingly” to

the conduct element and the attendant circumstances element of

second-degree methamphetamine trafficking, the State must prove

beyond a reasonable doubt that the person charged (1) is aware

that he or she engaged in an act of distribution of an object

and (2) is aware that the object distributed constitutes

methamphetamine in any amount.

    C. The Circuit Court’s Jury Instruction on Second-Degree
   Methamphetamine Trafficking was Prejudicially Insufficient

          We now consider whether the circuit court’s

instruction on second-degree methamphetamine trafficking was

correct in light of the elements discussed and the state of mind

that must be applied as to each element.

          It is the duty of the circuit judge to see to it that the
          case goes to the jury in a clear and intelligent manner, so
          that they may have a clear and correct understanding of what
          it is they are to decide, and he or she shall state to them
          fully the law applicable to the facts.

State v. Culkin, 97 Hawaii 206, 214–15, 35 P.3d 233, 241–42

(2001) (quoting State v. Kinnane, 79 Hawaii 46, 50, 897 P.2d
973, 977 (1995)).

          The circuit court’s instruction, given over the

objection of both Bovee and the State, provided as follows:

                      The Defendant, Charles L. Bovee, is charged
          with the offense of Methamphetamine Trafficking in the
          Second Degree.



                                    21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



                      A person commits the offense of Methamphetamine
          Trafficking in the Second Degree if he knowingly
          distributes methamphetamine in any amount.

                      There is one material element of the offense of
          Methamphetamine Trafficking in the Second Degree, which the
          prosecution must prove beyond a reasonable doubt.

                      The element is as follows:

                      1. That on or about the 26th day of November,
                          2013, in the City and County of Honolulu,
                          State of Hawaii, the Defendant distributed
                          methamphetamine in any amount, and he was
                          aware that he was doing so.

                       “To distribute” means to sell, transfer,
          prescribe, give, or deliver to another, or to leave,
          barter, or exchange with another, or to offer or agree to
          do the same.

(Emphasis added.)

            The circuit court’s instruction states that there is

but one material element, when in fact, as discussed supra,

there are two.    Based on the language of the instruction, the

circuit court incorrectly combined the two material elements of

second-degree methamphetamine trafficking into one.           See State

v. Aganon, 97 Hawaii 299, 303, 36 P.3d 1269, 1273 (2001)

(concluding that it was error to combine two elements of the

offense into one and instructing the circuit court to separately

list the elements on remand).       In addition, the circuit court’s

instruction is ambiguous because the jury could have interpreted

it as requiring the application of the “knowing” state of mind

only to “distribute,” the conduct element, and not to the

attendant circumstances element.         The instruction indicated that

the single element of the offense was that “the Defendant

                                    22
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




distributed methamphetamine in any amount, and he was aware that

he was doing so.”     (Emphasis added.)      The term “doing” is

commonly understood as referring to “the act of performing or

executing” an action.15      Thus, awareness that one is “doing”

something is ordinarily understood to require awareness that one

is “performing or executing” a particular “conduct.”              Since the

wording of the circuit court’s instruction was predominantly

centered on the requirement of “doing,” the instruction may have

conveyed to the jury that the State’s burden was solely to prove

Bovee’s awareness that he was engaged in the distribution (e.g.,

transferring, selling, delivering, etc.) of the object involved

in this case.

           Accordingly, the court’s instruction may have been

understood as having only one requirement: that Bovee was aware

that he was distributing an object.         And this is supported by

the circuit court’s statement that there was only one element,

“conduct”:

                       You see what I do here. I obviate the need to
           give them the definitions of knowingly. I obviate the need
           for the jury to figure out whether the element is conduct,
           attendant circumstances, or result of conduct.

                        I think it’s clearly a conduct element.

                        . . . .




     15
            Doing, Merriam-Webster, https://www.merriam-webster.com/
dictionary/doing (last visited May 3, 2017).


                                     23
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



                      I incorporate the knowing state of mind, and
          the definition of knowing as to conduct, right into the
          element.

(Emphases added.)    Thus, the circuit court’s instruction was

meant to apply the “knowing” state of mind only to the conduct

element (to “distribute”) of second-degree methamphetamine

trafficking and not to the attendant circumstances element

(i.e., “methamphetamine in any amount”).         Simply stated, the

instructions did not make it clear that Bovee’s awareness

applied both to his conduct and to the character and nature of

the object he was distributing.       See Aganon, 97 Hawaii at 303—

04, 36 P.3d at 1273—74 (explaining that the jury instruction was

erroneous because it allowed the jury to find the defendant

guilty based on the satisfaction of just one of the elements of

the offense so long as the element is accompanied by the

requisite state of mind); see also Culkin, 97 Hawaii at 214–15,
35 P.3d at 241–42 (holding that the adequacy of a jury

instruction is measured by determining whether the instruction

clearly and correctly specifies what the jury must decide).

          The absence of any instruction regarding the

definition of “knowingly” exacerbated the ambiguity in the

circuit court’s instruction.      The circuit court stated that it

“incorporate[d] the knowing state of mind, and the definition of

knowing as to conduct, right into the element.”          The court,



                                    24
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




therefore, did not clearly apprise the jury of the fact that, as

to attendant circumstances, “[a] person acts knowingly . . .

when he is aware that such circumstances exist.”            HRS § 702-

206(2)(b) (1993).     Thus, the circuit court’s instruction was

“prejudicially insufficient” because it was inconsistent with

and did not clearly conform to the requirements of HRS § 702–

204, which requires proof that “the person acted intentionally,

knowingly, recklessly, or negligently, as the law specifies,

with respect to each element of the offense.”           HRS § 702–204

(1993) (emphasis added); Aganon, 97 Hawaii at 302, 36 P.3d at

1272.16   To this extent, the instruction did not provide members

of the jury with “a clear and correct understanding of what it

is they are to decide.”      Culkin, 97 Hawaii at 214–15, 35 P.3d at

241–42 (quoting Kinnane, 79 Hawaii at 50, 897 P.2d at 977).

           The ICA, relying on Aganon, concluded that the “jury

instruction was substantively correct and therefore was not

prejudicially insufficient, erroneous, inconsistent, or

misleading.”    The ICA reasoned that “in Aganon, even where the

trial court improperly conflated the conduct and result material


     16
            We note that the circuit court’s incorporation of the applicable
state of mind into its enumeration of the material elements of the charged
offense was commendable as it sought to assist the jury’s understanding of
the requirements for proof of an offense. However, in this case, the court’s
integration of the state of mind into the elements of the offense was
incomplete.



                                     25
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




elements of murder in the second degree, the supreme court

observed that ‘the [jury instruction] error did not adversely

affect Aganon’s substantial rights.’”        Id. (alteration in

original) (quoting Aganon, 97 Hawaii at 303, 36 P.3d at 1273).

The ICA’s reading of Aganon is incorrect.         At the outset, Aganon

determined that the circuit court’s instruction was erroneous

and prejudicial because it allowed the jury to find the

defendant “guilty based on only one element of the offense so

long as it was accompanied by the requisite state of mind.”

Aganon, 97 Hawaii at 303, 36 P.3d at 1273.         The erroneous

instruction, the court continued, was aggravated by the circuit

court’s response to a jury communication--that conviction may be

had simply by finding that the applicable state of mind is

present as to any one element (and not as to all elements) of

the offense.   Id.    The Aganon court, invoking plain error,

vacated the conviction for second-degree murder and remanded the

case for a retrial.     Id. at 303–04, 36 P.3d at 1273–74.

          In addition, this court determined in Aganon that the

circuit court’s conflation of the “conduct” and “result”

elements of second-degree murder was erroneous and instructed

the circuit court to separately list these two distinct elements




                                    26
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




on remand.    Id. at 303, 36 P.3d at 1273.17          Thus, contrary to

the ICA’s determination, Aganon reinforces the conclusion that

the circuit court’s instruction in this case is prejudicially

insufficient and erroneous because, similar to Aganon, the

instruction here conflated the “conduct” and “attendant

circumstances” elements of the offense and was ambiguous in that

it could have advised the jury that the satisfaction of the

“conduct” element, when accompanied by the “knowing” state of

mind, was sufficient to convict Bovee.          See id. at 303–04, 36
P.3d at 1273–74.

   D. The Erroneous Jury Instruction Was Not Harmless Beyond A
                         Reasonable Doubt

           A determination that the circuit court’s instruction

was prejudicially insufficient and had the potential to mislead

the jury does not end the analysis, for the “question [is]

whether there is a reasonable possibility that [the] error might

have contributed to conviction.”          State v. Frisbee, 114 Hawaii

76, 79–80, 156 P.3d 1182, 1185–86 (2007) (quoting State v.

Gonsalves, 108 Hawaii 289, 292–93, 119 P.3d 597, 600–01 (2005)).

“If there is such a reasonable possibility in a criminal case,


     17
            This court’s conclusion in Aganon that the “jury instructions
were consonant with the spirit of HRS § 702-204” was made with respect to the
circuit court’s characterization of the “requisite state of mind as a
‘material element’” and not with respect to the circuit court’s conflation of
two distinct elements of second-degree murder, as the ICA’s SDO appears to
state. Aganon, 97 Hawaii at 303, 36 P.3d at 1273.


                                     27
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




then the error is not harmless beyond a reasonable doubt, and

the judgment of conviction on which it may have been based must

be set aside.”    Id.   In this case, a central part of Bovee’s

defense was that he was not aware of the character of the object

that he distributed; that is, he did not know that the object

was methamphetamine.

          This defense theory was developed throughout the jury

trial.   In his opening statement, defense counsel stated that

Apilado wanted Bovee “to basically be a mule”--someone who would

carry the money and the box that contained methamphetamine.

During his testimony, Bovee stated that he was not aware that he

was participating in a narcotics transaction or that the object

he received from Cory and delivered to Officer Pacarro contained

or constituted methamphetamine.       In his closing argument,

defense counsel underscored Bovee’s testimony that he was not

aware that the cigarette box Cory handed him and later delivered

to Officer Pacarro contained methamphetamine.

          The circuit court’s instruction, however, did not

clearly inform the jury that the “knowing” state of mind applied

to the attendant circumstances element of the charged offense,

i.e., that the object distributed constituted methamphetamine in

any amount.   The instruction had at least the potential of

conveying to the jury that the State was not required to prove


                                    28
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




Bovee’s awareness of the fact that the object he distributed was

methamphetamine.     Accordingly, the circuit court’s ambiguous

instruction regarding second-degree methamphetamine trafficking,

coupled with the absence of the definition of the “knowing”

state of mind, was not harmless beyond a reasonable doubt.18                Cf.

State v. Aganon, 97 Hawaii 299, 303–04, 36 P.3d 1269, 1273–74

(2001) (concluding that the erroneous instruction was not

harmless because it required the jury to find the defendant

“guilty based on only one element of the offense so long as it

was accompanied by the requisite state of mind”); State v.

Valentine, 93 Hawaii 199, 208, 998 P.2d 479, 488 (2000)

(concluding that the requisite state of mind for the offense of

attempted prohibited possession of a firearm is “intentionally”

and holding that the circuit court’s instruction, which allowed

the jury to convict the defendant upon a “knowing” state of

mind, was not harmless beyond a reasonable doubt).19


     18
            This holding similarly applies to the circuit court’s jury
instruction on the included offense of promoting a dangerous drug in the
third degree.
     19
            The ICA determined that “[t]he jury clearly disbelieved Bovee’s
testimony as to his knowledge of the methamphetamines within the cigarette
pack and found him guilty of knowingly distributing those methamphetamines.”
However, as discussed, the circuit court’s instruction had at least the
potential of leading the jury to believe that it was not required to find
beyond a reasonable doubt that Bovee was aware that the object he was
distributing was methamphetamine in any amount. Under such circumstances, it
cannot be readily concluded that the jury “clearly disbelieved” Bovee’s
defense.



                                     29
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




     E. Act 231 and the ICA’s Failure to Remand the Case for
                           Resentencing

           Bovee further contends that the ICA erred in not

remanding his case for resentencing pursuant to Act 231 of the

Session Laws of Hawaii 2016.        Act 231 repealed HRS § 712-1240.8

(Supp. 2013) (repealed 2016) (methamphetamine trafficking in the

second degree) under which Bovee was charged and convicted.

2016 Haw. Sess. Laws Act 231, § 56 at 765.          Act 231 also amended

HRS § 712-1242(1)(c) (Supp. 2016) (promoting a dangerous drug in

the second degree) in order to expand its application to

methamphetamine distribution.20       The practical effect of the

repeal of HRS § 712-1240.8 and the amendment to HRS § 712-

1242(1)(c) was to transfer the offense previously prohibited by

HRS § 712-1240.8 to HRS § 712-1242(1)(c).

           The transfer to HRS § 712-1242(1)(c) provides greater

discretion to a court rendering a sentence for a defendant

convicted of offenses involving methamphetamine distribution.

Under HRS § 712-1240.8, the sentence for second-degree

methamphetamine trafficking was “an indeterminate term of

imprisonment of ten years with a mandatory minimum term of

imprisonment of not less than one year and not greater than four


     20
            Act 231, § 55 amended the language of HRS § 712-1242(1)(c) as
follows: “(c) Distributes any dangerous drug in any amount[, except for
methamphetamine].” (Ramseyer formatted.)



                                     30
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




years and a fine not to exceed $10,000,000,” with longer

mandatory minimum sentences prescribed for repeat offenders.

HRS § 712-1240.8(3).      After the incorporation of second-degree

methamphetamine trafficking into HRS § 712-1242(1)(c), which

remains classified as a class B felony (see HRS § 712-1242(2)),

a person convicted of the offense may now be sentenced to a term

of probation under HRS § 706-620 (Supp. 2016) or to a maximum

length of imprisonment of ten years under HRS § 706-660,21             with

the minimum term to be set by the Hawaii paroling authority, see

HRS §§ 706-660(1)(a) (Supp. 2013), 706-669 (2014).            Because Act

231 reclassified distribution of methamphetamine in any amount

as a class B felony with the standard monetary penalties, the

fine that may be imposed has also now been capped at $25,000

(instead of $10,000,000).       HRS §§ 706-640(1)(b) (2014), 706-641

(2014).

            Section 70 of Act 231 “provide[s] that [sections] 54,

55, and 56 shall apply to offenses committed before the

effective date of this Act.”        (Emphasis added.)     If such an

offense was “[o]riginally charged as a violation of [HRS §] 712-

1240.8, . . . for which the defendant has been convicted on a

plea or verdict and sentenced but for which no final judgment on


     21
            A defendant may also be subject to repeat offender sentencing by
the court in accordance with HRS § 706-606.5 (Supp. 2016).


                                     31
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




appeal has been entered,” section 70 of Act 231 requires the

appellate court to do either of the following: “(a) Remand the

case for sentencing pursuant to this Act if the judgment is

affirmed on appeal or if the sentence is vacated; or (b) Remand

the case for further proceedings pursuant to this Act if the

judgment is reversed and remanded for further proceedings.”

2016 Sess. Laws Act 231, § 70(4) at 776.

          In this case, Bovee committed the offense before the

July 1, 2016 effective date of Act 231 and was charged pursuant

to HRS § 712-1240.8; he was convicted and sentenced by the

circuit court; and the ICA’s judgment on appeal was not entered

until January 6, 2017--after the effective date of Act 231.

Given these facts, and because the ICA affirmed the judgment of

conviction, Bovee is correct that section 70(4)(a) of Act 231

required the ICA to “[r]emand the case for [re]sentencing.”

2016 Sess. Laws Act 231, § 70(4)(a) at 776.          The ICA did not do

so, and this contradicts the mandate of section 70 of Act 231.

See 2016 Sess. Laws Act 231, § 70(4)(a) at 776.

          However, the requirement under section 70 of Act 231

for an appellate court to remand a case for resentencing is

predicated on the appellate court’s affirmance of the circuit

court’s judgment.    Here, the ICA’s affirmance of the judgment of

conviction is erroneous, and the disposition of this case is the


                                    32
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




vacatur of the judgments of the ICA and the circuit court and

remand to the circuit court for a new trial.           Thus, there is no

predicate for the application of the remand-for-resentencing

provision of Act 231, section 70(4)(a), and this provision is

not triggered.     However, because the judgments of the ICA and

the circuit court are vacated and the case is remanded, section

70(4)(b) of Act 231 requires this court to “[r]emand the case

for further proceedings pursuant to” Act 231.           2016 Sess. Laws

Act 231, § 70(4)(b) at 776.22       Thus, on remand, Bovee may be

retried under HRS § 712-1242(1)(c) (promoting a dangerous drug

in the second degree) and not under the now-repealed HRS § 712-

1240.8 (methamphetamine trafficking in the second degree).

                               V. CONCLUSION

           Because the circuit court’s erroneous instruction on

the offense of second-degree methamphetamine trafficking is not

harmless beyond a reasonable doubt, the ICA’s January 6, 2017

Judgment on Appeal and the judgment of conviction of the circuit



     22
            Section 70 of Act 231 states that, where an offense was
“[o]riginally charged as a violation of [HRS §] 712-1240.8, . . . for which
the defendant has been convicted on a plea or verdict and sentenced but for
which no final judgment on appeal has been entered,” an appellate court must
“[r]emand the case for further proceedings pursuant to this Act if the
judgment is reversed and remanded for further proceedings.” 2016 Sess. Laws
Act 231, § 70(4)(b) at 776 (emphasis added). We interpret the word “reverse”
to mean “vacate” as the latter is defined by Hawaii Rules of Appellate
Procedure (HRAP) Rule 35(e) (2010) (providing that “the phrase ‘vacate and
remand’ indicates the litigation continues in the court or agency in
accordance with the appellate court’s instruction”).


                                     33
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




court are vacated, and this case is remanded to the circuit

court for further proceedings pursuant to Act 231.

Randall K. Hironaka                      /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Stephen K. Tsushima
for respondent                           /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson




                                    34